DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive. 		Regarding Claims 1, 15, and 21 applicant argues that Steckel does not disclose any organic electron transport material.  However, Col. 12, lines: 13-15 explicitly recites that ETL 760 may be formed organic polymer and organic small molecules.  Furthermore, applicant removes BCP from amended Claims 1, 15, and 21 to overcome the use of Adachi, however, Seo (US 2016/0149150) discloses one or more of the organic elements in claims 1, 15, and 21.   
Status of the Claims
Claims 4, 14, 17, and 23 are canceled.  Claim 24 is added.  No new matter.  Claims 1-3, 5-13, 15-16, 18-22, and 24 are present for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Pat. No. 9,768,404) in view of Moon (US 2013/0228753) in further view of Seo (US 2016/0149150).	Claim 1, Steckel discloses (Fig. 9) a light emitting diode comprising: 	an anode (710, anode, Col. 9, lines: 13-30);	a cathode (790, cathode, Col. 9, lines: 13-30) positioned to face the anode (790 faces 710; and	an emissive layer (756, QD layer, Col. 9, lines: 13-30)  including an emitting material layer (756 may be QD for emitting, Col. 9, lines: 13-30) and an electron transfer layer (760/770, ETL, Col. 9, lines: 13-45) the emitting material layer is located between the anode and the cathode (756 is between 710 and 790), and the electron transfer layer is located between the cathode and the emitting material layer (760/770 is between 790 and 756) ; 	wherein the electron transfer layer (760/770) includes:	a first electron transport layer (760, ETL, Col. 9, lines: 39-45) adjacent to the emitting material layer (760 adjacent 756), the first electron transport layer including an organic material (760 may be organic polymers, Col. 12, lines: 10-15); and	a second electron transport layer (770 between the first electron transport layer and the cathode (770 is between 760 and 790), the second electron transport layer including an inorganic material (770 may be inorganic, Col. 10, lines: 45-49).	Steckel does not disclose wherein a valence band energy level of the second electron transport layer (VBETL2) is lower than the HOMO energy level of the emitting material layer (HOMOEML).	However, Moon discloses (Figs. 1-2) a valence band energy level of a second electron transport (17, second mixed layer is a second layer of ETL 160, Para [0018]) layer (VBETL2) is lower (Fig. 2 bottom of 17 is lower than bottom of 150) than the HOMO energy level of the emitting material layer (150, EML, Para [0078]) (HOMOEML).
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.
	Claim 2, Steckel in view of Moon and Seo discloses the light emitting diode of claim 1.	Steckel discloses (Fig. 9) wherein a highest occupied molecular orbital (HOMO) energy level of the first electron transport layer (760) (HOMOETL1) and a HOMO energy level of the emitting material layer (756) (HOMOEML) are substantially the same (Under broadest reasonable interpretation (BRI) Fig. 9 shows 760 and 756 have substantially the same HOMO level (bottoms of 756 and 760 are approximately at the same level)).	Claim 3, Steckel in view of Moon and Seo discloses the light emitting diode of claim 1.	Steckel discloses (Fig. 9) wherein a highest occupied molecular orbital (HOMO) energy level of the first electron transport layer (760) (HOMOETL1) and a HOMO energy level of the emitting material layer (756) (HOMOEML) substantially satisfy the relationship below:
	-0.5 eV < HOMOETL1 - HOMOEML < 1.0 eV 	(Fig. 9 shows 760 and 756 at about -7.5 eV, while this measurement isn’t exact the limitation restricts the difference to be between -0.5eV and 1.0eV and any difference between the HOMO levels shown in FIG. 9 falls within that range).	Claim 6, Steckel in view of Moon and Seo discloses the light emitting diode of claim 1.	Steckel in view of Moon and Seo does not explicitly disclose wherein a lowest unoccupied ETL1) is higher than a LUMO energy level of the emitting material layer (LUMOEML).	However, Steckel discloses 756 may have a conduction band energy within 1.0 eV of LUMO of 760 (i.e. 756 is +/- 1.0eV of 760, Col. 12, lines: 10-15).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of LUMO/conductive band energy (result effective at least insofar as the LUMO/conductive band energy affects the emission holes and electrons in the emitting layer, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed LUMO/conduction band energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 7, Steckel in view of Moon and Seo discloses the light emitting diode of claim 6.	Steckel discloses (Fig. 9) wherein the LUMO energy level of the first electron transport layer (LUMOETL1) and the LUMO energy level of the emitting material layer (LUMOEML) substantially satisfy the relationship below:
0.5 eV ≤ LUMOETL1 — LUMOEML≤ 2.8 eV	(As shown in Claim 6, LUMO 760 may be larger than LUMO/conduction band of 756, specifically it may be 0.5 eV higher,  Col. 12, lines: 10-15).	Claim 8, Steckel in view of Moon and Seo discloses the light emitting diode of claim 1.	Steckel discloses (Fig. 9) wherein a conduction band energy level of the second electron transport layer (CBET2) (top of 770 is approximately -3.5 eV) is between (top of 770 is between top of 760 and top of 790) a lowest unoccupied molecular orbital (LUMO) (top of 760) of the first electron ETL1) (top of 760 is approximately -4.0eV) and a conduction band energy level of the cathode (top of 790 is approximately -3.4 eV).	Claim 9, Steckel in view of Moon and Seo discloses the light emitting diode of claim 1.	Steckel in view of Moon and Seo does not explicitly disclose wherein a highest occupied molecular orbital (HOMO) energy level of the emitting material layer (HOMOEML) is between a HOMO energy level of the first electron transport layer (HOMOETL1) and a valence band energy level of the second electron transport layer (VBETL2).	However, Steckel discloses (Fig. 9) where HOMOEML is lower than VBETL2 (i.e. bottom of 756 is lower than bottom of 770), and that HOMOEML is within 0.5eV of HOMOETL1 ((i.e. HOMO 756 is +/- 0.5eV of 760, Col. 9, lines: 40-46).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO energy (result effective at least insofar as the HOMO energy affects the emission holes and electrons in the emitting layer, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed HOMO energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 10, Steckel in view of Moon and Seo discloses the light emitting diode of claim 1.	Steckel discloses (Fig. 9) wherein the inorganic material of the second electron transport layer includes metal oxide particles (770 may be inorganic metal oxide, Col. 10, lines: 45-49).	Claim 11, Steckel in view of Moon and Seo discloses the light emitting diode of claim 10.	Steckel discloses (Fig. 9) wherein the metal oxide is selected from a group consisting zinc oxide 2), zirconium oxide (ZrO2), tin oxide (SnO), tin dioxide (SnO2), tungsten oxide (WO3), tantalum oxide (Ta2O3), hafnium oxide (HfO,), aluminum oxide (Al2O3), zirconium silicon oxide (ZrSiO4), barium titanium oxide (BaTiO3), barium zirconium oxide (BaZrO3), and combinations thereof (electron transport 770 may have a metal oxide chosen from ZnO, ZrO-2, Al2O3, Col. 3, lines: 48-51).	Claim 12, Steckel in view of Moon and Seo discloses the light emitting diode of claim 1.	Steckel discloses (Fig. 9) wherein the emitting material layer comprises inorganic luminescent particles (QD layer 756 is made of electroluminescent quantum dots which may be inorganic, Col. 3, lines: 12-15, Col. 8, lines: 37-44).	Claim 13, Steckel in view of Moon and Seo discloses the light emitting diode of claim 12.	Steckel discloses (Fig. 9) wherein the inorganic luminescent particles comprise one or both of quantum dots (QDs) and quantum rods (QRs) (QD layer 756 is made of electroluminescent quantum dots which may be inorganic, Col. 3, lines: 12-15, Col. 8, lines: 37-44).	Claim 15, Steckel discloses (Fig. 9) a light-emitting device comprising:
a substrate (Steckel, Fig, 7 describes a substrate not shown, in which the anode would be formed, Col. 9, lines: 53-62); and a light emitting diode (Fig. 9 is QD-LED stack, Col. 6, lines: 1-3) on the substrate (Fig. 9 is modification of Fig. 7 and would have the same structure, Col. 13, lines: 29-35), the light emitting diode including: 	an anode (710, anode, Col. 9, lines: 13-30);	a cathode (790, cathode, Col. 9, lines: 13-30) positioned to face the anode (790 faces 710; and	an emissive layer (756, QD layer, Col. 9, lines: 13-30)  including an emitting material layer (756 may be QD for emitting, Col. 9, lines: 13-30) and an electron transfer layer (760/770, ETL, Col. 9, lines: 13-45) the emitting material layer is located between the anode and the cathode (756 is between 710 and 790), and the electron transfer layer is located between the cathode and the emitting material layer 760/770 is between 790 and 756) ; 	wherein the electron transfer layer (760/770) includes:	a first electron transport layer (760, ETL, Col. 9, lines: 39-45) adjacent to the emitting material layer (760 adjacent 756), the first electron transport layer including an organic material (760 may be organic polymers, Col. 12, lines: 10-15); and	a second electron transport layer (770 between the first electron transport layer and the cathode (770 is between 760 and 790), the second electron transport layer including an inorganic material (770 may be inorganic, Col. 10, lines: 45-49).	Steckel does not disclose wherein a valence band energy level of the second electron transport layer (VBETL2) is lower than the HOMO energy level of the emitting material layer (HOMOEML).	However, Moon discloses (Figs. 1-2) a valence band energy level of a second electron transport (17, second mixed layer is a second layer of ETL 160, Para [0018]) layer (VBETL2) is lower (Fig. 2 bottom of 17 is lower than bottom of 150) than the HOMO energy level of the emitting material layer (150, EML, Para [0078]) (HOMOEML).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the energy level of the second ETL of Moon as it creates a barrier which prevents exciton quenching which results an OLED with a long lifespan (Moon, Para [0079]).	Steckel in view of Moon does not explicitly disclose wherein the organic material of the first electron transport layer is selected from a group including l,3,5-tri(m-pyridin-3-yl-phenyl)benzene (TmPyPB), bathophenathroline (4,7-diphenyl- 1,10-phenanthroline) (Bphen), l,3-bis(3,5-dipyrid-3-yl-phenyl)benzene (B3yPyPB), diphenyl bis(4-(pyridine-3-yl)phenyl)silane (DPPS), 2,2',2"-(l,3,5-benzinetriyl)-tris(l-phenyl-l-H-benzimidazole) (TPBi), tris(8-hydroxyquinoline)aluminum) (Alq3), bis(8-hydroxy-2-methylquinoline)-(4-phenylphenoxy)aluminum (Balq), 2-[4-(9,10-di-2-naphthalenyl-2-anthracenyl)phenyl]-l-phenyl-lH-benzimidazole, 2-(4-tert-butylphenyl)-5-(4-biphenyl)-l,3,4-oxadiazole 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.	Claim 16, Steckel in view of Moon and Seo discloses the light emitting diode of claim 15.	Steckel discloses (Fig. 9), wherein a highest occupied molecular orbital (HOMO) energy level of the first electron transport layer (760) (HOMOETL1) and a HOMO energy level of the emitting material 756) (HOMOEML) is substantially the same (Under BRI Fig. 9 shows 760 and 756 have substantially the same HOMO level (bottoms of 756 and 760 are approximately at the same level)).	Claim 18, Steckel in view of Moon and Seo discloses the light emitting device of claim 15.	Steckel in view of Moon and Seo does not explicitly disclose wherein a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transport layer (LUMOETL1) is higher than a LUMO energy level of the emitting material layer (LUMOEML).	However, Steckel discloses 756 may have a conduction band energy within 1.0 eV of LUMO of 760 (i.e. 756 is +/- 1.0eV of 760, Col. 12, lines: 10-15).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of LUMO/conductive band energy (result effective at least insofar as the LUMO/conductive band energy affects the emission holes and electrons in the emitting layer, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed LUMO/conduction band energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 19, Steckel in view of Moon and Seo discloses the light emitting diode of claim 15.	Steckel discloses (Fig. 9) wherein a conduction band energy level of the second electron transport layer (CBET2) (top of 770 is approximately -3.5 eV) is between (top of 770 is between top of 760 and top of 790) a lowest unoccupied molecular orbital (LUMO) (top of 760) of the first electron transport layer (LUMOETL1) (top of 760 is approximately -4.0eV) and a conduction band energy level of the cathode (top of 790 is approximately -3.4 eV).	Claim 20, Steckel in view of Moon and Seo discloses the light emitting device of claim 15.EML) is between a HOMO energy level of the first electron transport layer (HOMOETL1) and a valence band energy level of the second electron transport layer (VBETL2).	However, Steckel discloses (Fig. 9) where HOMOEML is lower than VBETL2 (i.e. bottom of 756 is lower than bottom of 770), and that HOMOEML is within 0.5eV of HOMOETL1 ((i.e. HOMO 756 is +/- 0.5eV of 760, Col. 9, lines: 40-46).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO energy (result effective at least insofar as the HOMO energy affects the emission holes and electrons in the emitting layer, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed HOMO energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Pat. No. 9,768,404) in view of Cho (US 2009/0039764) in further view of Seo (US 2016/0149150).	Claim 21, Steckel discloses (Fig. 9) a light emitting diode comprising: 	an anode (710, anode, Col. 9, lines: 13-30);	a cathode (790, cathode, Col. 9, lines: 13-30) facing the anode (790 faces 710; and	an emissive layer (756, QD layer, Col. 9, lines: 13-30)  including an emitting material layer (756 may be QD for emitting, Col. 9, lines: 13-30) and an electron transfer layer (760/770, ETL, Col. 9, lines: 13-45) the emitting material layer is located between the anode and the cathode (756 is between 710 790), and the electron transfer layer is located between the cathode and the emitting material layer (760/770 is between 790 and 756) ; 	wherein the electron transfer layer (760/770) includes,	a first electron transport layer (760, ETL, Col. 9, lines: 39-45) adjacent to the emitting material layer (760 adjacent 756), the first electron transport layer including an organic material (760 may be organic polymers, Col. 12, lines: 10-15); and	a second electron transport layer (770 between the first electron transport layer and the cathode (770 is between 760 and 790), the second electron transport layer including an inorganic material (770 may be inorganic, Col. 10, lines: 45-49),	wherein the emitting material layer includes one or both of quantum dots (QDs) and quantum rods (QRs) (756 is a QD layer, Col. 9, lines: 13-30), wherein each of the QDs and the QRs includes a core and a shell surrounding a surface of the core (QD layer includes a core, a shell around the core and metal oxide coating, Col. 1, lines: 47-56),	wherein a highest occupied molecular orbital (HOMO) energy level of the first electron transport layer (760) (HOMOETL1) and a HOMO energy level of the core or the shell (756 contains the core and shell of the QD) are substantially the same (Under broadest reasonable interpretation (BRI) Fig. 9 shows 760 and 756 have substantially the same HOMO level (bottoms of 756 and 760 are approximately at the same level)).	Steckel does not explicitly disclose wherein each of the core and the shell is made of semiconductor nanocrystals.	However, Cho discloses quantum dots with core and shells made of semiconductor nanocrystals (Para [0024]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the nanocrystals of Cho as they are common materials for III-V QD layers (Cho, Para 
Claim 24, Steckel in view of Cho and Seo discloses the light emitting diode of claim 21.	Steckel discloses wherein the inorganic material of the second electron transport layer includes metal oxide particles (770 may be inorganic metal oxides, Col. 10, lines: 45-49).	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Pat. No. 9,768,404) in view of Moon (US 2013/0228753) in view of Seo (US 2016/0149150) in further view of Kathirgamanathan (US 2019/0123283).	Claim 5, Steckel in view of Moon and Seo discloses the light emitting diode of claim 1.	Steckel in view of Moon and Seo does not explicitly disclose wherein the valence band energy level of the second electron transport layer (VBETL2) and the HOMO energy level of the emitting material layer (HOMOEML) substantially satisfy the relationship below:
-1.5 eV ≤ VBETL2 — HOMOEML ≤ -0.7 eV.	However, Kathirgamanathan discloses (Fig. 4) where the HOMO of ETL TPBi is 6.2 eV and the HOMO of EML TCTA: TPBi is 5.8 eV (difference of 0.4 eV, Para [0045] – [0046]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO/valence band energies (result effective at least insofar as the HOMO/valence band energies affect how the holes and electrons combine) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed HOMO/valence band Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Pat. No. 9,768,404) in view of Cho (US 2009/0039764) in view of Seo (US 2016/0149150)  in further view of Moon (US 2013/0228753).	Claim 22, Steckel in view of Cho and Seo discloses the light emitting diode of claim 21.	Steckel in view of Cho and Seo does not disclose wherein a valence band energy level of the second electron transport layer (VBETL2) is lower than the HOMO energy level of either the core or the shell	However, Moon discloses (Figs. 1-2) a valence band energy level of a second electron transport (17, second mixed layer is a second layer of ETL 160, Para [0018]) layer (VBETL2) is lower (Fig. 2 bottom of 17 is lower than bottom of 150) than the HOMO energy level of the emitting material layer (150, EML, Para [0078]) (HOMOEML).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the energy level of the second ETL of Moon as it creates a barrier which prevents exciton quenching which results in a device with a longer lifespan (Moon, Para [0079]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819